Citation Nr: 0517766	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  92-15 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic eye disability, 
bilateral cataracts, status post anterior uveitis of the left 
eye, and/or defective vision, to include as secondary to or 
aggravated by the service-connected conjunctivitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service from May 1943 to March 1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1992 rating decision by the RO which 
granted service connection for bilateral conjunctivitis and 
assigned a noncompensable rating.  That decision, an original 
rating action, also denied claims for secondary service 
connection for early bilateral cataracts, status-post 
anterior uveitis of the left eye, defective vision, and post-
operative bilateral excision of pterygium, and service 
connection for malaria.  

The case was remanded by the Board to the RO in August 1994, 
September 1997, August 2000 and April 2004 for additional 
development of the record.

After completion of the requested development, the RO 
continued to deny the claim, issued a Supplemental Statement 
of the Case in April 2005, and returned the case to the Board 
for further appellate consideration.


FINDING OF FACT

The competent medical evidence of record does not establish 
that the veteran has a current chronic eye disability (other 
than conjunctivitis), bilateral cataracts, status post 
anterior uveitis of the left eye, and/or defective vision, 
that had its clinical onset in service or was caused or 
aggravated by service-connected disability.  


CONCLUSION OF LAW

A chronic eye disability (other than conjunctivitis), 
bilateral cataracts, status post anterior uveitis of the left 
eye, and/or defective vision was not incurred in, or 
aggravated by, active military service, and is not 
proximately due to, or the result of, service-connected 
disability.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) 
(2004); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims service connection is warranted for an eye 
disability on a direct basis, and claimed as secondary to the 
service-connected conjunctivitis.

I.  Duties to Notify and Assist

At the outset, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.159).  The intended effect 
of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claim of service 
connection, the Board finds that compliance with the VCAA has 
been satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Letters sent to the veteran in October 
2002 and April 2004 informed him that to establish 
entitlement to service connection, the evidence must show a 
link between a current disability and service.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The October 
2002 and March 2004 letters advised the veteran that the RO 
would make reasonable efforts to obtain evidence such as 
medical records, employment records, or records from other 
Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The October 2002 and March 2004 letters requested 
that the veteran provide an Authorization and Consent to 
Release Information form (VA Form 21-4142) (release form) for 
each private physician who had treated him for his claimed 
condition.  He was also advised to provide the name of the 
person, agency, or company who has any relevant records and 
to provide a release form for each identified facility.  

In this regard, the Board notes that the veteran repeatedly 
provided the RO with the information necessary to obtain all 
private treatment records identified by the veteran.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO never sent a letter 
prior to the unfavorable rating decision specifically 
requesting that the veteran provide any evidence in his 
possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), the Board finds that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran to provide information about where and 
by whom he was treated for his claimed disability.  Moreover, 
in the Board's April 2004 remand, the RO, via the Appeals 
Management Center (AMC), was directed to request from the 
veteran submission of all evidence in his possession that 
pertained to his claim.  This directive was carried out in 
the April 2004 letter to the veteran.  Therefore, for all of 
the aforementioned reasons, it is determined that the veteran 
was not prejudiced by the RO's not specifically requesting 
that the veteran provide any evidence in his possession that 
pertained to his claim prior to the appealed rating decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board is also mindful that in cases such as this, where 
the veteran's service medical records are unavailable through 
no fault of the claimant, there is a heightened obligation to 
advise the veteran to obtain other forms of evidence in 
support of his claim.  In addition, there is a heightened 
duty  to consider the benefit of the doubt rule in such 
cases.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
Although it is unfortunate that the complete records are 
unavailable, the Board finds that all reasonable efforts have 
been made to obtain all available medical records.  The Board 
recognizes its heightened duty to explain its findings and 
conclusions in a case where the service medical records are 
unavailable and to consider the benefit of the doubt rule in 
such cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The Board is satisfied that the RO has fulfilled its 
heightened obligation by ensuring that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist.

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
and the information and evidence the appellant must provide.  
See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with the 
VCAA.  The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

II.  Factual Background

As noted herein above, the veteran's service medical records 
could not be located, and they are assumed destroyed by fire.  

In conjunction with his original claim of service connection, 
the veteran was afforded a VA examination in September 1991.  
The veteran reported that he developed conjunctivitis while 
in service and was treated periodically during service.  In 
addition, the veteran stated that he had several injections 
in his eyes to treat the conjunctivitis subsequent to 
service.  

Physical examination of the external eye and adnexa was 
totally unremarkable.  Ductions and versions were full.  
Visual fields were full to confrontation.  Slit lamp 
examination of the corneas revealed evidence of prior 
pterygium surgery O.U. (both eyes) with early regrowth of 
approximately 1 mm. across the limbus O.U.  Anterior chambers 
were deep and clear.  The angles were open for 360 degrees.  
Pupils were equal and reacted to light, both direct and 
consensual and to accommodation.  With the pupils dilated, 
the lenses were examined with slit lamp and it was found that 
he had mild to moderate nuclear sclerosis O.U. with multiple 
cortical vacuoles and early posterior subcapsular changes.  
It was noted that there were humps of iris pigment attached 
to the anterior lens capsule O.S. (left eye), which suggested 
the existence of prior posterior synechiae and a probable 
prior anterior uveitis.  The vitreous was clear O.U.  

Binocular indirect ophthalmoscopy revealed cup-to-disc ratios 
of 0.2 with the disc, macula, vessels and periphery entirely 
normal O.U.  

The impression was that of:  (1) early cataracts, O.U.; (2) 
status post pterygium surgery O.U., post military service; 
(3) status post anterior uveitis O.S. with remnants of old 
posterior synechiae visible on the anterior lens capsule 
O.S.; and (4) chronic blepharoconjunctivitis, by history.

In a January 1992 rating decision, the RO granted service 
connection for conjunctivitis, resolving all doubt in the 
veteran's favor, and assigned an initial noncompensable 
rating.  In this regard, however, the RO found that there was 
no causal or etiological relationship between the veteran's 
conjunctivitis and the onset of senile cataracts, pterygiums, 
and/or defective vision.  

The veteran timely appealed the denial of service connection 
for an eye disability other than conjunctivitis, asserting 
that he had had problems with his eyes since service, 
including headaches, redness of the eyes and sometimes pus.

Additional VA treatment records were obtained and associated 
with the claims file.  These records show that the veteran 
was treated for complaints of pain in the left eye in 
February 1992.  The assessment was that of conjunctivitis.

In March 1994, the veteran underwent an extracapsular 
cataract extraction and placement of posterior chamber 
intraocular lens of the left eye and removal of lesion at the 
left lower lid.  The surgeon noted that the veteran had 
progressive visual loss in the left eye due to a cataract and 
presence of a lid lesion which was irritating.  

Then, in October 1994, the veteran underwent a pterygium 
resection with conjunctival autograft, left eye, because of 
progressive pterygium threatening visual axis.  

The veteran was afforded another VA examination in September 
1995.  The veteran's chief complaint was chronic redness that 
had become intermittent.  In viewing the old records, the 
examiner opined that some of the redness may have pertained 
to some recurrent inflammation associated with pterygium.  

Physical examination noted uncorrected distance of 20/400 OD 
(right eye) and of 20/200 OS.  With present glasses, distance 
was 20/40 OD and 20/40 OS.  With pinhole, there was no 
improvement OU.  Near uncorrected vision was 20/40 OD and 
20/30 OS.  Corrected near vision was 20/30 OD and 20/30 OS.  
Diplopia was denied.  Visual field deficit was full to 
confrontation.  Ocular examination noted symmetric lid 
appearance with moderate dermatochalasis OU.  Conjunctiva 
were non-inflamed.  Corneas were clear with pterygium bed 
corneal stromal scars nasally OU extending approximately 3 mm 
onto the corneal surface OD/ 4mm on the left.  His visual 
axis was intact.  The anterior chambers were quiet.  Lenses 
were 2.5+ yellowish nuclear sclerosis with cortical vacuoles 
both anteriorly and posteriorly on the right side.  The 
posterior chamber intraocular lens was in good position with 
a clear posterior capsule OS.  Tension was 16/13.  Fundus was 
deeply cupped 0.6 OD and 0.76 OS thin to the temporal rim OS.  
Normal appearance to maculas OU.  Vessels showed mild 
sclerosis.  Retinal periphery was unremarkable OU.  

The impression was that of:  (1) History of pterygium 
excision OU which may indeed after reviewing the old records 
be the prime reason for his intermittent conjunctival 
infection and diagnosis of conjunctivitis.  There appeared to 
be no current residual of conjunctivitis; (2) pseudophakia 
OS, stable; (3) nuclear and cortical cataractous change OD; 
(4) asymmetric disc cupping with stable intraocular pressure; 
and (5) posterior vitreous detachment OU.

In a September 1995 addendum to the VA examination, the 
examiner stated that there was no indication of 
conjunctivitis at present.  Review of the C-file indicated a 
question of conjunctivitis versus chronic inflammation 
secondary to his pterygia OU.  The examiner further stated 
that, regardless of the etiology, the pterygia, which were 
successfully treated, were usually related to ultraviolet 
exposure and certainly there was a good possibility that that 
was service-related and had subsequently been treated.  

The veteran was afforded another VA examination in February 
1998.  The examiner noted that the veteran had a history of 
some type of injury to his eyes on active duty, but that the 
veteran was a poor historian and was unable to remember 
specifically what happened to him while on active duty, with 
relationship to his visual or ocular history.  

The veteran's visual acuities were as follows:  Right eye, 
uncorrected, was counting fingers at near and counting 
fingers at far at five feet.  Right eye was corrected to 
20/70 vision at near and 20/50 +3 at far.  Left eye, 
uncorrected, near vision was counting fingers at 16 inches, 
counting fingers at distant at four feet.  Left eye, 
corrected, was 20/70 at near; left corrected at far was 20/50 
+2.  No diplopia was reported.  Confrontational fields were 
grossly within normal ranges for both the right and left eye.  
Slit lamp examination of the right eye exhibited 2+ - 3 
nuclear sclerotic cataract and 1+ posterior subcapsular 
cataract.  Left eye was pseudophakic.  Capsule was clear.  
There were no cells or flare in the anterior chamber at that 
time and no pigment on the endothelium.  There was some 
evidence of synechia in the left eye indicating a previous 
uveitis of that eye.  Both the left and the right eyes 
exhibited pterygium excision scars with some regrowth of the 
left eye of about 1 to 2 mm.  The veteran also exhibited 
dermatochalasis, left lid worse than the right lid.  There 
was currently no discharge or other conjunctival findings of 
either eye.  Internal examination of the optic nerves were 
approximately 0.7 C/D OU.  They were pale, indicating some 
degree of ischemic ophthalmopathy.  The veteran exhibited dry 
drusen and dry macular degeneration in both posterior poles.  
Intraocular pressure was 15 right eye, 15 left eye with 
Goldmann tenonometry.  Extraocular motions were full.  Pupils 
were round and reactive.  

The diagnosis was that of bilateral nasal pterygium scars, 
cataract to the right eye, pseudophakic status in the left 
eye, probably synechia of the left eye indicating an old 
uveitis of the left eye, dermatochalasis, lids dry, age-
related macular degeneration and suspicious looking optic 
nerves with ischemic optic neuropathy, probably secondary to 
vascular insufficiency and poor ocular profusion.  His 
ophthalmological findings were certainly consistent with his 
visual acuities.  There was nothing in the veteran's history 
or record to correlate his pathological etiologies for his 
pterygium, cataracts or probable uveitis in the left eye.  

In October 2002, the National Personnel Records Center (NPRC) 
reported that a search of the veteran's unit records revealed 
no remarks pertaining to the veteran were located.

The veteran was afforded another VA examination in February 
2003.  The veteran was characterized as a poor historian.  He 
complained that his vision was somewhat transiently blurry, 
but could not characterize that further .  The examiner noted 
that the veteran's post ocular history was significant for 
pterygium excision times two on the right eye and times two 
on the left eye, approximately 10-12 years prior.  He also 
complained of slight ptosis or drooping upper eyelid in the 
left eye.  He was not sure when that began, but said that it 
had been there a long time.  History was also positive for 
cataract surgery with intraocular lens implant, 1996 in the 
right eye and 2001 in the left eye.  He said he did have a 
chemical splashed in his left eye in 1943, ended now with a 
painful event, but did not require any surgery.  The veteran 
was unsure of the history of glaucoma, macular degeneration 
or retinal detachment, and he was likewise unsure of his past 
family ocular history.  He denied any history of strabismus 
or amblyopia as a child.  

The examiner, upon review of the claims file, noted a variety 
of reports, one indicating that the veteran had a Bell's 
palsy on the left side in 1990, that resulted in ptosis at 
that time.  Also, the examiner noted a report in 1993, 
documenting enlarged cup-to-disc ratios, 0.6 on the right and 
0.75 on the left, per that exam calling the veteran a 
glaucoma suspect at that time.  There was an old examination 
that suggested possible old uveitis and catarrhal 
conjunctivitis (seasonal allergic conjunctivitis.)

On examination, his visual acuity with his present correction 
was 20/30 minus OD and 20/50 plus OS.  Note was made of the 
1998 examination which showed similar vision in his left eye.  
His present correction was minus 1.50 plus 1.0 axis 003 OD 
and minus 3.25 plus 1.25 axis 140 OS.  He wore no bifocal 
segment in those glasses.  Manifest refraction was minus 3.00 
sphere with slight improvement to 20/30 OD but no improvement 
was found OS.  Pupils were 5 mm OD and 4 mm OS with 2+ light 
reaction.  There was no afferent pupillary defect noted.  His 
visual fields were full to careful confrontational testing 
OU.  His motility showed them to be orthotrophic in primary 
gaze with full ductions and versions.  His intraocular 
pressures were 15 OD and 15 OS.  

On biomicroscopy, his lids and lashes showed dermatochalasis 
OU with slight ptosis approximately 2 mm OS.  His 
conjunctivae showed mild injection OU.  His corneas showed 
nasal scars OU, not in the visual axis.  His anterior 
chambers were deep and quiet OU.  His irises were flat and 
intact without rubeosis.  Posterior chamber intraocular 
lenses were in good position OU.  

On funduscopy, the view in was clear and the vitreous was 
clear OU.  His optic discs showed sharp margins.  No pallor 
or swelling was noted but the cupping was somewhat enlarged 
in the 0.5 vertical/0.2 horizontal cup OD and a 0.6 
vertical/0.3 horizontal cup OS.  However, they were somewhat 
sloping and partially difficult to judge.  His maculae were 
flat OU, although there was global retinal pigment epithelial 
changes.  His retinal vasculature was within normal limits 
and his retinal periphery was intact 360 degrees and no heme 
or cotton-wool spots were noted.  

The impression was that of: (1) history of uveitis and no 
signs of present or past uveitis at this time; (2) history of 
cataract extraction with posterior chamber intraocular lenses 
implanted previously.  As to the examination of the 
cataracts, the examiner noted that the problem had been 
successfully taken care of; (3) history of pterygium 
excision, both eyes without problem or recurrence.  As to the 
examination of the pterygium, the examiner noted that the 
problem had likewise been taken care of without problem or 
recurrence; (4) glaucoma suspect.  The veteran had good 
intraocular pressures, but cup-to-disc ratios that were 
enlarged, somewhat difficult to judge; (5) slight ptosis, 
both eyes status post Bell's palsy in 1990 on left.  It was 
likely residual sequelae from the bout with Bell's palsy in 
1990.  It did not block his pupillary visual axis.  

The examiner concluded that, generally, the veteran was a 
rather poor historian, but had had a few eye operations and 
involvement in the past.  The examiner was not completely 
sure of his decreased vision in the left eye at 20/50.  The 
examiner noted that it could be due to glaucoma given that he 
was a glaucoma suspect or due to corneal changes due to old 
chemical injury in 1943, as well as two pterygium excisions 
in that eye causing corneal problems.  

Given the evidence in the claims file, as well as the 
veteran's poor personal history, the examiner noted that it 
was difficult to judge if any of the problems were service 
connected.  The examiner explained that one could argue that 
the veteran's pterygium was service connected if he had a lot 
of exposure to wind, dust, etc.  However they were 
successfully removed.  His cataracts had been addressed and 
his uveitis did not seem active at that time.  

In a February 2003 handwritten addendum, the examiner noted 
that the conjunctivitis was quiet and not a complaint of the 
veteran at that time.  It was at best intermittent and mild.  
The examiner opined that it may have been that his prior 
pterygiums (now excised) were mistaken for conjunctivitis.  
The examiner did not believe that it contributed to prior 
glaucoma or prior cataracts.  The examiner also noted that 
uveitis flare-ups (of which he saw none) could also be 
mistaken for conjunctivitis.  

The case was remanded to the RO for additional development of 
the record in April 2004.  Pursuant to the remand directives, 
the veteran submitted a copy of Army Document 58-B2 No. E 140 
529 Report of Physical Examination of Enlisted Personnel 
Prior to Discharge or Release from Active Duty Retirement, 
dated March 1946.  The document reveals that the veteran was 
examined on March 25, 1946 prior to his discharge from 
service.  At that time, it was noted that the veteran had eye 
abnormalities of, "conjunctivitis, CHR., mild, catarrhal."  
There was no indication that the veteran suffered an eye 
injury during service.  

The veteran was afforded another VA examination in March 
2005.  The examiner noted that, based on a review of the 
veteran's claims file, the veteran had a history of 
pterygiectomy OU in the 1950's; cataract extraction OU 
approximately in 2001, Bell's palsy in 1990 on the left side; 
and primary open angle glaucoma diagnosed in approximately 
2002.  The examiner also noted that the veteran was diagnosed 
with iritis OS by his private ophthalmologist, which resolved 
in January 2005.  

Ocular examination revealed distance corrected visual acuity 
of 20/25 OD, 20/100 OS.  There was no improvement with 
pinhole OS.  Pupils were 5 mm, three reactive with no 
afferent papillary defect.  Motility showed full ductions and 
versions.  Confrontation fields were full to finger counting 
OU.  A manifest refraction improved visual acuity to 20/25 
OD, 20/100 +1 OS at distance and 20/25 OD, 20/70 OS at near.  
Slit-lamp examination showed left upper lid ptosis.  The 
conjunctivae were white and quiet.  The corneas were status 
post pterygiectomy with 2 mm of scarring nasally on the 
cornea OD and OS.  The irides were normal and flat and the 
anterior chambers were deep and quiet.  Posterior chamber 
intraocular lenses were well centered and clear on the visual 
axis.  Applanation intraocular pressures were 15 OD and 14 
OS.  On dilated fundus examination, the cup-to-disc ratios 
were 0.7 h/0.8 v with a superior temporal notch and 0.75 
h/0.8 v OS with temporal erosion.  The OD macular was clear 
and an epiretinal membrane was present OS.  The retinal 
periphery was flat and intact OU.  Posterior vitreous 
detachments were present OU.  

The impression was that of:  
(1) Status post iritis left eye, multiple episodes;
(2) Primary open angle glaucoma both eyes, diagnosed 2002;
(3) Pseudophakia, both eyes;
(4) Refractive error, both eyes;
(5) Status post pterygiectomy, both eyes;
(6) History of "bilateral conjunctivitis" in 1944 - no 
conjunctivitis noted on present examination.  The examiner 
further noted that assuming the original diagnosis was 
accurate, then the veteran's other ocular diagnoses were not 
due to or aggravated by the service-connected bilateral 
conjunctivitis.  The examiner referred to the March 1946 
report of medical examination at discharge, and the diagnosis 
therefrom of "conjunctivitis, chronic, mild, catarrhal with 
20/20 acuity right eye, 20/20 acuity left eye."  The 
examiner was unable to determine if the "bilateral 
conjunctivitis" was misdiagnosed at the time and was 
actually bilaterally inflamed pterygia without resorting to 
speculation.  
(7) Ptosis left upper lid secondary to Bell's palsy in 1990;
(8) Epiretinal membrane, left eye.





III.  Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  See 38 
C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

Under 38 U.S.C.A. § 1110, it is essential that there be a 
current disability in order to establish service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Congenital or developmental defects and refractive error of 
the eye are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 
(2004).  VA's General Counsel has further explained that 
service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin, as 
long as the evidence as a whole establishes that the familial 
conditions in question were incurred or aggravated during 
service within the meaning of VA laws and regulations.  
VAOPGCPREC 82-90 (July 18, 1990).  VA's General Counsel has 
also expressly stated that the terms "disease" and "defects" 
must be interpreted as being mutually exclusive.  The term 
"disease" is broadly defined as any deviation from or 
interruption of the normal structure or function of any part, 
organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown.  On the 
other hand, the term "defects" would be definable as 
structural or inherent abnormalities or conditions that are 
more or less stationary in nature.  See VAOPGCPREC 82-90 
(July 18, 1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the 
policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

In this case, the Board is aware that the veteran's service 
medical records were not available for review (with the 
exception of the March 1946 Report of Physical Examination at 
the time of discharge, which was submitted by the veteran), 
and as such, there is no evidence to show that the veteran 
suffered from any chronic eye disorder in service, other than 
conjunctivitis, which is already service connected.  

The veteran has asserted that he suffered an eye injury 
during training camp, when there was an explosion in the tear 
gas training tent.  A NPRC search of unit records located no 
remarks pertaining to the veteran, despite his assertions 
that he suffered an eye injury during service.  Moreover, the 
March 1946 Report of Physical Examination at the time of 
discharge notes only that the veteran had a diagnosis of 
chronic, mild conjunctivitis, catarrhal.  There is no mention 
of any injuries sustained to the eye in service, or any other 
eye abnormality, and the veteran's visual acuity was 20/20 in 
both eyes.  

In fact, the first evidence of an eye disability, other than 
conjunctivitis, is dated in the early 1990's, over 45 years 
after discharge from service.  In this regard, the Board 
notes first that the absence of any evidence of a chronic eye 
disorder, other than conjunctivitis, prior to the 1990's, or 
of persistent symptoms of an eye disability between 1946 and 
the 1990's constitutes negative evidence tending to disprove 
the claim that the veteran's current eye disorder(s) were 
incurred during service.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  The lack of any evidence of continuing eye 
problems or symptoms for over 45 years between the period of 
active duty and the evidence showing treatment for eye 
complaints in the early 1990's is itself evidence which tends 
to show that no eye disability, other than the service-
connected conjunctivitis, was incurred as a result of service 
or that an in-service injury to the eye, if any, did not 
result in any chronic or persistent disability which still 
exists currently.

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See also, Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

Second, the "absence" of evidence or "negative" evidence 
of any injury or disability of the eye, other than 
conjunctivitis, during service in this case is supported by 
affirmative evidence which tends to show that no eye 
disorder, other than conjunctivitis, was incurred during that 
time.  Such affirmative evidence consists of the March 1946 
separation examination report which showed only mild, chronic 
conjunctivitis, not associated with any eye injury.  Although 
the veteran has asserted that all of his eye trouble began 
during service, and that he suffered an eye injury during 
service, the fact remains, however, that the veteran's report 
of examination at discharge does not indicate that the 
veteran suffered an eye injury, or that he developed a 
chronic eye disorder, other than conjunctivitis, during 
service.  Moreover, the veteran has not provided any medical 
evidence, whatsoever, dated prior to the early 1990's that 
shows complaints, findings or diagnosis of an eye disability, 
other than conjunctivitis.  This is affirmative evidence that 
the veteran did not sustain an eye injury during active duty 
or that an eye injury, if any, did not result in chronic eye 
problems, other than conjunctivitis.

Thus, there is no evidence of record, other than the 
veteran's contentions, that he has current eye disabilities, 
other than conjunctivitis, that are related to any disease or 
injury incurred in or aggravated by service.  As the 
appellant is not a medical expert, he is not competent to 
express an authoritative opinion on this issue.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

The Board now turns to the veteran's assertion that his 
current eye disorders are secondary to, or aggravated by, the 
service-connected conjunctivitis.  According to the medical 
evidence of record, the veteran developed visual loss due to 
a cataract in the left eye and the presence of an irritating 
lid lesion.  In October 1994, the veteran underwent a 
pterygium resection with conjunctival autograft in the left 
eye, because of progressive pterygium threatening visual 
axis.  The October 1994 examiner noted that there appeared to 
be no residual of conjunctivitis.  However, pseudophakia was 
noted, as were cortical cataractous change and asymmetric 
disc cupping and posterior vitreous detachment in both eyes.  
The examiner did not relate any of the veteran's current eye 
problems to the service-connected conjunctivitis.  

As noted hereinabove, the diagnoses pertaining to the 
veteran's eyes in February 1998 were bilateral nasal 
pterygium scars, cataract to the right eye, pseudophakic 
status in the left eye, probably synechia of the left eye 
indicating an old uveitis of the left eye, dermatochalasis, 
lids dry, age-related macular degeneration and suspicious 
looking optic nerves with ischemic optic neuropathy, probably 
secondary to vascular insufficiency and poor ocular 
profusion.  The examiner noted that the veteran's 
ophthalmological findings were certainly consistent with his 
visual acuities, but that there was nothing in the veteran's 
history or record to correlate his pathological etiologies 
for his pterygium, cataracts or probable uveitis of the left 
eye.  

At the veteran's February 2003 VA examination, it was noted 
that the veteran underwent cataract surgery in the left eye 
in 2001.  The examiner also noted the veteran's multiple eye 
conditions, but noted that there were no current signs of 
uveitis, that the cataracts problem had been taken care of, 
and that there was no recurrence of the pterygium.  The 
examiner also noted slight ptosis, both eyes status post 
Bell's palsy in 1990.  The examiner opined that it was 
possible that the veteran's prior pterygiums, which were 
subsequently excised, were possibly misdiagnosed as 
conjunctivitis.  

Finally, the examiner in March 2005 opined that, assuming the 
original diagnosis of bilateral conjunctivitis in 1946 was 
accurate, the veteran's other ocular diagnoses were not due 
to or aggravated by the service-connected bilateral 
conjunctivitis.  The examiner also indicated that it would be 
too speculative to say whether the veteran's conjunctivitis 
diagnosis of 1946 was actually pterygia.

In sum, the medical evidence in this case shows that the 
veteran was diagnosed with conjunctivitis in 1946, and was 
later variously diagnosed with multiple eye conditions, 
including pterygia, cataracts, Bell's palsy, glaucoma, 
iritis, pseudophakia, refractive error, uveitis, and ptosis.  
While it appears that the veteran has had multiple eye 
problems since the early 1990's, the preponderance of the 
medical evidence of record does not tend to show that any of 
the veteran's variously diagnosed eye conditions were 
proximately due to or aggravated by the service-connected 
conjunctivitis.  

There is no evidence of record, other than the appellant's 
contentions, that his current eye conditions are secondary to 
or aggravated by the service-connected conjunctivitis.  As 
the appellant is not a medical expert, he is not competent to 
express an authoritative opinion on this issue.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

Absent competent medical evidence showing a relationship 
between the veteran's current eye disorders and service, or 
to the service-connected conjunctivitis, service connection 
must be denied.  Accordingly, the Board concludes that 
service connection for chronic eye disability, bilateral 
cataracts, status post anterior uveitis of the left eye, 
and/or defective vision is not warranted.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  


ORDER

Service connection for chronic eye disability, bilateral 
cataracts, status post anterior uveitis of the left eye, 
and/or defective vision is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


